Appeal by defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County, both imposed August 9, 1977, upon his conviction of two counts of criminal sale of a controlled substance in the third degree, upon his pleas of guilty, the sentences being concurrent terms of imprisonment of three years to life. Sentences modified, as a matter of discretion in the interest of justice, by reducing the minimum periods of incarceration to one year. As so modified, sentences affirmed. The sentences were excessive to the extent indicated herein. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.